DETAILED ACTION

In response to the Amendment filed December 1, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 8 - 11 are allowable over the Prior Art of Record because it fails to teach or suggest a combinational template and scale ruler for three-dimensional drawing, comprising a plurality of apertures disposed at a middle portion of the transparent plate, each aperture defines a substantially continuous linear aperture corresponding to a visible edge of a three-dimensional shape, and a plurality of indicium juxtaposed around each aperture to facilitate drawing of the three- dimensional shape in combination with the remaining limitations of the claims.



Claims 12 - 18 are allowable over the Prior Art of Record because it fails to teach or suggest a combinational template and scale ruler for three-dimensional drawing, comprising a plurality of apertures disposed at a middle portion of the transparent plate, each aperture defines a substantially continuous linear aperture corresponding to a visible edge of a three-dimensional shape, and a plurality of indicium juxtaposed around each aperture to facilitate drawing of the three- dimensional shape, wherein the plate comprises at least one of rectangular or square shape and wherein the plurality of apertures is arranged in groups and subgroups of the groups based on a type of projection of the three-dimensional shape in combination with the remaining limitations of the claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record does not disclose nor suggest the subject matter as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.





If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
January 15, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861